Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered May 31, 1995, as amended June 27, 1995, convicting him of assault in the second degree, resisting arrest, attempted robbery in the second degree (two counts), and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, the record does not reflect that the defendant was deprived of effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146). Mangano, P. J., Copertino, Florio and Mc-Ginity, JJ., concur.